1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT
9                                    CENTRAL DISTRICT OF CALIFORNIA
10
11   RICHARD STINNETT, an individual,                    Case No. 5:20-cv-00844-JVS-KK
12                      Plaintiff,
                                                         ORDER OF DISMISSAL WITH
13                vs.                                    PREJUDICE
14   NATIONSTAR MORTGAGE LLC; U.S.
     BANK, N.A. AS TRUSTEE FOR THE
15   CERTIFICATE HOLDERS OF THE LXS
     2007-7N TRUST FUND; QUALITY
16   LOAN SERVICE CORPORATION; and
     DOES 1-10, inclusive,                               Complaint Filed: March 17, 2020
17                                                       Trial Date:      August 17, 2021
                        Defendants.
18
19                The Court has reviewed the stipulation filed by Plaintiff Richard Stinnett and
20   Defendants Nationstar Mortgage LLC and U.S. Bank, N.A. as trustee for the
21   Certificateholders of the LXS 2007-7N Trust Fund requesting the Court strike its order
22   of dismissal without prejudice entered July 7, 2021 (Docket No. 18) and to dismiss the
23   entire case with prejudice pursuant to the parties' settlement agreement.
24                For good cause appearing, the Court grants the parties' request and orders as
25   follows:
26                1.    The order of dismissal without prejudice entered on July 7, 2021 and found
27   at docket number 18 is stricken;
28
                                                     1                      CASE NO. 5:20-CV-00844-JVS-KK
     58942027;1
                                     ORDER OF DISMISSAL WITH PREJUDICE
1                 2.   The Court hereby orders the entire case dismissed with prejudice; and
2                 3.   The parties to bear their own attorneys' fees and costs.
3                 IT IS SO ORDERED.
4    Dated: 7/9/21
5
6
                                                          _______________________________
7
                                                          Hon. James V. Selna
8                                                         United States District Court Judge

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      2                       CASE NO. 5:20-CV-00844-JVS-KK
     58942027;1
                                 ORDER OF DISMISSAL WITH PREJUDICE
